Mr. Justice James
delivered the opinion of the court.
The testator, George N. Hopkins, was a member of the Masonic Mutual Eelief Association. In his application for membership, he designated his sister, Mary E. Hopkins, as the beneficiary, in the following words:
“ I direct that in case of my decease while a member of the above-named association, all moneys to which I may be entitled as such member shall be paid to my sister, Mary E. Hopkins, unless I should hereafter otherwise direct.”
Subsequently he made a will, naming his illegitimate child as the beneficiary. It apjiears that one of the by-laws of the association provided that “ no change of beneficiary can be made or recognized until submitted to and approved by the board of directors.”
*77The naming of this illegitimate child as his beneficiary was made without such previous consent, and it has been insisted on the part of Mary E. Hopkins that this attempt to change the beneficiary was invalid because forbidden by the by-laws, unless done with the consent of the company, which consent it was admitted was not obtained; that consequently Mary E. Hopkins remains the only person designated to take this money.
The executor, who appears to have sued in his title of' executor, but who really was the trustee, sets up these facts. Mary E. Hopkins, who seems to have intended to claim the fund, merely filed an answer asserting that for want of any subsequent valid designation, she was the beneficiary and entitled to the money, but she rather singularly winds up her answer by praying hence to be dismissed.
The company reply that they have no interest in the money, and are ready to pay it to whomsoever the court shall direct it to be paid. The decree below was that the company should pay the fund to the plaintiff, saying nothing, about Mary E. Hopkins, but, in effect, that was a decree against her, and she brings the case here on appeal. The association took no appeal, so that the case is here simply on the appeal of Miss Hopkins.
One of the questions raised was whether she could bring the case before us. In an ordinary case of a decree against two joint defendants, one of them cannot separately appeal, as the Supreme Court has heretofore decided in a number of cases. But this is not a case of that character. The decree was virtually a decree in favor of this executor, and against this appellant. They were the contesting parties, and when the decree said that the association should pay the plaintiff, it was really a decree against her. So that we think the case is properly here for review.
The validity of this new designation is, therefore, presented as a question for the determination of the court. A very full discussion of the law of the case was made by counsel, but we think we can dispose of the matter very briefly upon one principle. The power of the association *78to make by-laws was limited by the charter itself to such by-laws as should not be in violation of the laws and Constitution of the United States. And this would have been the ■case even had it not been provided for in the charter. Now, one of the laws of the United States is this very charter, the second section of which provides that “the particular business and objects of such society or corporation shall be to provide and maintain a fund for the benefit of the widow, orphans, heirs, assigns or legatees of a deceased member, immediately upon proof of such decease.” That provision recognizes fully and completely the right of a member of the association to designate the beneficary by his will. And that power cannot be cut off or diminished by a by-law. So far, then, as this by-law attempts to dó so, it is itself inoperative.
It may be observed that the power of the association to make by-laws seems to be somewhat restricted, and at any rate hardly to reach this subject, for while the fourth section of the charter declares that “ the directors shall have full power to make and prescribe such by-laws, rules and regulations as they shall deem needful and proper for the disposition and management of the funds, property and effects of the society,” it does not go so far as to say that they may regulate the manner in which beneficiaries are to be designated. In making this by-law, then, the association seems to have gone beyond its power, and if its effect is to prevent a party from freely designating by his.will the legatee of his benefits as a member of the association, it is in conflict with the second section of the charter, which is, as we have said, a statute of the United States. We must, therefore, give effect to the recognition contained in that statute of the power to make a bequest, and we cannot cut it down by any construction that we might give to this by-law.
The opinion of the court, therefore, is that this bequest was a valid one, and the decree below is affirmed.